Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 1 of 10

 

 

 

 

___ LODGED | —
¥ + FecEIVED __— COPY
\ Miclooel Vewoyne Outley je FZAS OA
a NeP- RRL (Red Rack) JAN 15 202 sum
CLERK U S DISTRICT COU
3 \152 ©. ArvicaRe = DISTRICT OF ARIZONA
4

Clo, Az S5\3\
5 (PRO-SE)

  

> INTHE UNITED SINTES DISTT COURT i iwes 4 —

¢ FOR THE DISTRICT OF ARIZONA &

 

10 wien Snag aif =Eodess ae 4 fe Ma)

onan Ploinkilt, a “Conga Complounralgo)

ia NSF Wir iont FOR PREDIMINARY INGUNCTION,
3 Srvin Mais, etol,
4 Delendonts.

 

 

ww Plointift ia Be Dropria. persona nerloy, lodges Vine \nerewndloove

were =

13 Mentioned motion for tne hereinbelow stoted reasons Ko cullorities,

19 {1

9 This propounded nation for an inwunction is loeing Kile ogpinst Aine

a)

_aa_ Arizona Department of Corrections ADC" by i's partner Nocility Redd Rock
24 Noreckional Center ASE RRC. Sor Yne ierational be orloihrory denial _

aS

au_or Aroyattt's chit Yo posses legal choles; Woniclh 1s ver vital to

ay

2B
Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 2 of 10

\

a Plointtts dloility \o \itiggte re etont \WKigotion.

3
4 FACTORS TO SUPPORT INJUNCTION
5 A

v}) \rrepardole Horn: Plaint{* not toe 109 Cermitted to abstain lis

a
« pnoias of Ao Yhrect to "AOL Red Rock" focilities is UNnguestion-

oO
is dlohy ww CHING Je \rerter Yoo Udill couse Ploinlt® te not be olele bo
i

18 “hgple dithnout undue inkederence, lout udill couse Ploialatt ‘o not

\3
4 be oldle to meet cleccllines.| Winter V. Notural Resources Defense

iS

we Cound \nc. 124 S.C, ak B15; Elrod V. Guns 427 US. B41 3 Alo SLU.

VD

18, 2613 MIG); American Veucking Kesociakions, \ac. NV. Ciky o& SOS

19,

2 Argeles, 55° F.3d 1o4u, 1055-69 Cini. 2009)

Av

2_2)Bolonce & Vordisinips: Ploinkifts inivest in loeing ole \iggte MINUS
23

nN asevee whekerence outuseigns: ADL'/ ‘Red Rock. intrest af dislike “ADG/
25.

ate Keck Bock woril\ suffer sn no SOY at ol\ as Yne roles Ww Question pose
xn

as.
Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 3 of 10

ano Ynreck of oll Colndos Keconhed vanicle’s). Plaintiff with eloloorate
3

\ here below in Yref Turner Vi Solely | Oxqnnrent.

5

» 3) Succeeding on Whe merits. Plaintiff wos successtul vo lis

4

s Caminal \skigation against Coutts ox Ragcou oked Kecoulk on olKicecs,

4

10 Aoiotitt bos video, Ghote & oudio evidence to suganrt nis clair of

)

A lexnoesive Norce. Acintal \nos Soounenls clench Aewon kori ae \)
13

\4 Tempe Ahice OMicers Vidloked kecaal colice. Gaolicie Ss ot use oy

ANS

ie Valnicle 4 oprenencl a susgect; 2) 06 autnorrZoiod Los Quen to
\b_ apply, Noe. Nelnicle Containment Technique, Xo 2 no oMicec Was
a _ a
2o_K2esr Cecied So ulilize Me Velnicle Conkoinmen’ Yedonigue " Kiso
al. | | a a |
9a Point los on Exceck decider Reconauchoist, ino nas
33 | a | |
24_conducked_ months \ong inveshigowtan) Wi wdc wNeoyiNocally S\n0us
25 _ a a
ay Pointitt did not crosn Yhe weed Defenconl Tempe Police OKicers.
ar
23
Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 4 of 10

The outnorihy of Xo\s cvreurt stokes: Plan? musk dad ertner
(o.\ikellnacd of cuccesson Ye merits Xo Nne posattoility or \cvepa-
volde Wow) or (D Ane existence Hh Sedious questions 909, Yo \ne

; merits Yo \oalonee of \nordsnies Neerng wlnn\fonor.” LW orsoldier
: vy. Woodtord 808 F.3d 184, AAS-04 LAN Cir. QOS)\. Plointatt oaserts tne

VV

1a ‘niger standard is met lout if nok Whe lower Socdad should be
\3

4. apelied Yois met unguestionaloly.

iS. |

we SY) Public labret: Plain orotfers, its cluoous vo Nye Oulolic \alrest
al

18 Lor gpvecinnen’ ARcials, \cludi AG Paso Perse ane\ ko cloey Ye
\9

2 Conetbutiot Yo abner louse. ( Howsard VS. , SUA F.Supp. 10,1029
nN. | = |

2 (O.Cdlo. ia) . Enforcement a CConeikutional vidas \s cleax\y, Nei
rk)

A wnudn in Love Public iret. Being ne ickcesk ‘ss \higpte \S 1S ane
as

I assuced to al aor a crivate ukvesk \ne Courk o\rould ayant Aris Movion.
a)

%
Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 5 of 10

—

Plaintiff herdoy asserts this yunclion isloeing Souqs On OO
unpstitied “orcad eroniilo Hon of Crain’ s cholos Wwlhich pase
aot o ale Yoceo Yo Xne solely Yo Set A ok “Koe”/ ‘ged Rack”

| Pocilit es, "This \oeliel is cugpored ‘ou, on Suk o Cr cuit COSE

lpn F UYU gf WW FF W *®

=
oS

{Sones V Coruse | cu ed 268 18-19 Le Civ. HH, akong, Ov
yd pnd ord doin a nde dee af
\ | Conmnercia\ Code” \n Yoo wagon molec Proishitt ogsects \ne is
tom en lls coda pn Seasons a
al even imi ed te al ers, ox aguesemtss, Souqs Oc quo roiahtt \s |

Ait
26. sy Senied A\\ circles calohes\ ‘a ‘ais ouaccent ouik.

a\
aa. TURN ER ARGUMENT

a _
a \) This policy Aroiahtt \S \onsto, suloyecter\ to. \S ovloiks cod Yo

as. _
Wy \eokionol. oo hos AG Vo\id -cokioon\ connection \o gevecosnenk

aX

as
Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 6 of 10

\

atest. Plointitt Welieves This assection Lill toe more Ynan support
ed ‘oy he \astank lorieing \oyso Udit slaw. “nis censersinie \w
Sugaressio() ok Lys} chokes \S uncandiherel |_S\noud V Mousey,

al
3
4
5
Ye
| 5 ae
¢ SaaS 92d, 2L%- 30, \2\ & Ch was (2001); Conadion Caation af en
4

0 oh Nhe Dentin Peco Vi Kyo ,QA_E Supe IAW ,12G3_CD-Ariz.
: “amy, Aoe'/ “ed Rock" Lociliies <—ememmtite cecnits Srotos of

\ “coset vehicles soto chen Ploinl roles ok crosnec\ velnicles
c snfinisl rnstoxtk \ikigostion \s orloikrosy, ‘es ope y o\dlonek loa on ctl of
‘ Proinlst¥s evidence Gnolss,

Dive alrernative WNeniis Oe 10 ndeoyoke aUiostantially. For Pers pe-
a

aa chive *yot/ Red Gock.” expecksne Ye Only Wedied wNy roles ak New
23 .

aA connience yer Claialtt usould toe in “WDC“/Red Rock custody vow)

a
Qo Sectemioer 114n,2020 SL Ochdoer 26 Mn, 2020 void ao occeSs to Ors Yo
n

BL
_

Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 7 of 10

\

2004 ol his \egal onpkeriol. Funermore, Yes no sulicient olkecnot-

° «
4 we due ko Plant \s ak pecmitted Ae \nove ON, ino bos nak

= . , 4” SS
& are ack of \nis cucrent \‘noginon. Yer Ngp'/ “Ged Zork ohokh™ even

VL
4 W chulss are provided 4 Defendants, Whey ill ae removed Axon
10 My \egal mail. Plains? oil Sudner \oe pigdiced due to Ne will nak

\ :

_ 2 be ollased 40 support lis cloins aor wail ne be olo\e 0. ereseay
14 Sockual evidence to sugpack Wis clains of sugostt OO Sukuve na hions

We_or Sumnrnary yucoemen he, | ee

13 BY accommadate ‘ine Proinkitt uoid\ aot \nove OOr4 cioo\e eect
2) on Yre Prison operotins, due *0 “ape'/ eed Cock” Screen Point's

a\__ . _ _ ——s 7

2. erdss Yo Nrere’s 10 Woy BOY, crchibited_olnokes will_entec Xne Orin

d3 . .

24 son Ye oto kt screen oll \eoal mail Xo choles cegat A\eSS Yere’s a0 ex Wa.

2 dures nan olceody, Loeing done -

211)

ay
Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 8 of 10

=<

4) There is “olovisous, e051 allecnotives ud\nicl clearly vow alidate
nis “NDC '/ Redd Rock.” colic of Ce ayyng Proinkit “OO, Onokss not

are ve\oked to Yne inston\ \ihigotion The most dovissus Xv \oeng

Lo A 5 FF MM & WwW WN

_opa\ied \s_sereen ‘ne eholds Yo anes Snok do aot comport ko Npe’/

(] \ ' -\, MGB ss . 6 4]
“Red Cock” vules cemnove them, Ws enor Yran de rntimis cost”,

<_- _
—_ o

{ Tanner, NFL US, ok AO-A\, yee VONner, id of a8\oeconiting Won)

=<
De)

\3
4 wales to OMY Would loe eo For Or\s00 Micials) yustos ibis

‘5
We Ooh only e08\ \ouk Wino “AdC’"/ Red Goce” Noi \lies Aveodyy Ao - search

‘a!
\¢ Xo semen Yne choos.

hs ee

» ©. M vrigating Ethorks,
2\

a2 Ploinktt odkencted mulligle ovenues to get vedvess Por Mais
23
24 \wrer{onol, oloitrony EEE colic, Plott saoke to Inis COT ‘ne

25

ae oodke to Pech Rock's” Properly slodt Yo even vse ar forma
n
2g
on)

Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 9 of 10

\ -

2 Kesolution odtemet Point alsy yoused. Ynis concen usin Ye
3,

4 Dekendants all oenues were Lrnuitless.

6

uD. CONCLUSION

“|

5 Ploiakitt it not cen Hed 4p clotain posses |lnis| plnotos Nook
Oe oe
10 Ore Vital to the cuscent \higetion ok ony wsillyel oe ere yudi ced

r

in tog 00104 delage Ye unyustbedlyinterfeced Louk Plois'sHRs

lease Udit be Nindered Tis faiet \oeing, Souq’ \s Nok QprnG re a
\e adversely allecl “Kpe’ARed Rock” ocisonl of oid. Wheekere, Aaitnt
"

a Z “respecttully request Lis\ celiel \oaing, saurtot \oe Qoidted. .

NA

. 1 RESPECTRUYSYS SUM \TIED Ynis_ 77 clo, of Lithidabyf. 20a.

oo)

aad

a ; a
——— fs LgcatelLe oD ekL Hage f _

as oO

ale.

a3
/

Case 2:19-cv-00019-JAT-JFM Document 69 Filed 01/15/21 Page 10 of 10

of MMilacl fo.
_ antl Lhtes District Cutts fei SOLO

3 t
f |

Keb

Ff

 

10

WS le KE ke la

LROSE
APRN Cex Koike) pif 2a.
(752 € fini kel

LeLoel Deesy te? Cully ye” HOM

 

Choy AZ EAB!
L:9a/

 

 

a,

/0

 

 
